GREENBERG, J.,
On June 21, 1976, this court entered an order vacating the prior dismissal of this case on May 22, 1974, without prejudice for defendant to file a Motion to Dismiss. “Star” Rule 350, a purely internal administrative tool of the Philadelphia Court of Common Pleas, is designed to remove stale cases from the docket, and authorizes the court to reinstate actions previ*241ously dismissed on application therefor. It is not, nor was it intended to be, a substitute for a motion for non pros or to dismiss proceedings for lack of prosecution. This must be done in accordance with the applicable law.
Accordingly, we entered an order reinstating the case without prejudice to defendant’s right to file the motion to dismiss in the ordinary course.